Name: Decision of the EEA Council No 1/95 of 10 March 1995 on the entry into force of the Agreement on the European Economic Area for the Principality of Liechtenstein
 Type: Decision
 Subject Matter: European construction;  Europe;  economic policy;  tariff policy;  international trade
 Date Published: 1995-04-20

 20.4.1995 EN Official Journal of the European Communities L 86/58 DECISION OF THE EEA COUNCIL No 1/95 of 10 March 1995 on the entry into force of the Agreement on the European Economic Area for the Principality of Liechtenstein THE EEA COUNCIL, Having regard to the Agreement on the European Economic Area (EEA), as adjusted by the Protocol adjusting the Agreement on the European Economic Area and as last amended by Decision of the EEA Joint Committee No 10/95 (1), hereinafter referred to as the Agreement, and in particular Article 1 (2) of the Protocol adjusting the Agreement, Whereas the Customs Treaty dated 29 March 1923 between the Principality of Liechtenstein and the Swiss Confederation was amended on 2 November 1994 in order to allow the participation of Liechtenstein in the EEA; Whereas on 20 December 1994 the EEA Council concluded, as regards the entry into force of the Agreement for Liechtenstein, that the condition laid down in Article 121 (b) of the Agreement, namely that the good functioning of the Agreement is not impaired by the regional union between Switzerland and Liechtenstein, was fulfilled; Whereas a number of adjustments to the Agreement are necessary as a consequence of this entry into force for Liechtenstein; Whereas the Declarations annexed to this Decision are to be adopted; Whereas a date of entry into force of the Agreement for Liechtenstein has to be laid down; Whereas, in accordance with Article 1 (3) of the Protocol Adjusting the Agreement, Liechtenstein is allowed to participate in the decision by the EEA Council on the entry into force of the Agreement for Liechtenstein, HAS DECIDED AS FOLLOWS: Article 1 The good functioning of the Agreement is not impaired by the regional union between Switzerland and Liechtenstein. Article 2 In Protocol 3 concerning products referred to in Article 8 (3) (b) of the Agreement, Article 13 on country-specific arrangements shall be amended as follows: (a) the existing paragraph shall be numbered 1.; (b) the following new paragraph shall be added after paragraph 1: 2. With regard to Liechtenstein, the provisions of this Protocol shall apply as from 1 January 2000. Article 3 In Protocol 4 on rules of origin, the following paragraph shall be added in Article 2: 4. Notwithstanding paragraph 1, the territory of the Principality of Liechtenstein shall, until 1 January 2000, be excluded from that of the EEA, for the purpose of determining the origin of the products referred to in Tables I and II of Protocol 3 and such products shall be considered to be originating in the EEA only if they have been either wholly obtained or sufficiently worked or processed in the territories of the other Contracting Parties. Article 4 In Protocol 47 on the abolition of technical barriers to trade in wine, the following paragraph shall be added as a sixth paragraph in the main part: For products covered by the acts referred to in this Protocol, Liechtenstein may apply Swiss legislation deriving from its regional union with Switzerland on the Liechtenstein market in parallel with the legislation implementing the acts referred to in this Protocol. Provisions on free movement of goods contained in this Agreement or in acts referred to shall be applicable as regards exports from Liechtenstein to the other Contracting Parties only to products which are in conformity with the acts referred to in this Protocol. Article 5 Annexes I, II, IV, VI, VII, IX, XII, XIII, XVI, to XVIII, XX and XXI to the Agreement shall be amended as specified in Annexes 1 to 13 to this Decision. Article 6 The Agreement, as adjusted by this Decision, shall enter into force for Liechtenstein on the date that this Decision enters into force. Article 7 1. This Decision shall enter into force on 1 May 1995, provided that:  the Treaty of 2 November 1994 between Liechtenstein and Switzerland concerning the amendment of the Treaty of 29 March 1923 regarding the inclusion of the Principality of Liechtenstein in the Swiss Customs Territory has entered into force by that date, and  Liechtenstein has deposited its instruments of ratification for the Agreement and the Protocol adjusting the Agreement in accordance with Article 129 (2), third subparagraph of the Agreement and Article 22 (4) of the Adjusting Protocol by that date, and  all notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Council. 2. If the conditions mentioned in paragraph 1 are not fulfilled by the date laid down in that paragraph, this Decision shall enter into force on the first day of the month following the month in which such conditions have been fulfilled. If, however, the conditions are fulfilled less than 15 days before the beginning of the following month, this Decision shall not enter into force until the first day of the second month after the fulfilment of such conditions. 3. If the conditions are not fulfilled by 30 June 1995, the EEA Council and Liechtenstein shall examine the situation. Article 8 This Decision and the Declarations annexed thereto shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 10 March 1995. For the EEA Council The President A. JUPPÃ  (1) OJ No L 47, 2. 3. 1995, p. 30. ANNEX 1 to Decision No 1/95 of the EEA Council Annex I (VETERINARY AND PHYTOSANITARY MATTERS) to the EEA Agreement, as amended by Decisions of the EEA Joint Committee No 7/94 (1) of 21 March 1994 and No 12/94 (2) of 28 September 1994 and No 2/95 (3), No 3/95 (4) and No 4/95 (5), shall be amended as specified below. A. The following new heading and paragraphs shall be inserted after the introduction: SECTORAL ADAPTATION Liechtenstein shall implement the provisions of Chapter I, Veterinary issues, by 1 January 2000. The EEA Joint Committee shall review the situation during 1999. For products covered by Chapter II, Feedingstuffs, and Chapter III, Phytosanitary matters, Liechtenstein may apply Swiss legislation deriving from its regional union with Switzerland on the Liechtenstein market in parallel with the legislation implementing the acts referred to in the Chapters. B. Chapter II. FEEDINGSTUFFS Paragraph 1 in the introductory part to Chapter II, Feedingstuffs, shall be deleted. (1) OJ No L 160, 28. 6. 1994, p. 13. (2) OJ No L 292, 12. 11. 1994, p. 39. (3) OJ No L 47, 2. 3. 1995, p. 22. (4) OJ No L 47, 2. 3. 1995, p. 23. (5) OJ No L 47, 2. 3. 1995, p. 24. ANNEX 2 to Decision No 1/95 of the EEA Council Annex II (TECHNICAL REGULATIONS, STANDARDS, TESTING AND CERTIFICATION) to the EEA Agreement, as amended by Decisions of the EEA Joint Committee No 7/94 (1) of 21 March 1994, Nos 12/94 to l6/94 (2) of 28 September 1994 and Nos 30/94 to 44/94 (3) of 15 December 1994 and No 5/95 (4), No 6/95 (5), No 7/95 (6) No 8/95 (7) and No 9/95 (8), shall be amended as specified below. A. In the chapter SECTORAL ADAPTATIONS the following paragraph shall be added after the sole sentence: For products covered by the acts referred to in this Annex, Liechtenstein may apply Swiss technical regulations and standards deriving from its regional union with Switzerland on the Liechtenstein market in parallel with the legislation implementing the acts referred to in this Annex. Provisions on free movement of goods contained in this Agreement or in acts referred to shall be applicable to exports from Liechtenstein to the other Contracting Parties only to products in conformity with the acts referred to in this Annex. ACTS REFERRED TO B. Chapter I. MOTOR VEHICLES 1. In point 1 (Council Directive 70/156/EEC), FL for Liechtenstein shall be inserted in adaptation (b) before 16 for Norway. 2. In point 1 (Council Directive 70/156/EEC), Liechtenstein:... shall be inserted in adaptation (c) before Norway:... 3. In point 45a (Council Directive 91/226/EEC), FL for Liechtenstein shall be inserted in the adaptation before 16 for Norway. 4. In point 45c (Council Directive 92/22/EEC), FL for Liechtenstein shall be inserted in the adaptation before 16 for Norway. 5. In point 45d (Council Directive 92/23/EEC), FL for Liechtenstein shall be inserted in the adaptation before 16 for Norway. 6. In point 45f (Council Directive 92/61/EEC),  FL for Liechtenstein shall be inserted in the adaptation before  16 for Norway. C. Chapter XII. FOODSTUFFS 1. Under the heading Chapter XII. Foodstuffs the following adaptation shall be inserted: Liechtenstein shall comply with the provisions of the acts referred to in this chapter by 1 January 2000. However, Liechtenstein shall do its utmost to comply with the provisions of the acts referred to in this chapter by 1 January 1997. Otherwise, the EEA Joint Committee shall review the situation. D. Chapter XIX. GENERAL PROVISIONS IN THE FIELD OF TECHNICAL BARRIERS TO TRADE 1. In adaptation (g) of point 1 (Council Directive 83/189/EEC) the reference to SNV  (Liechtenstein), including the address, shall be replaced by: TPMN (Liechtenstein) Liechtensteinische Technische PrÃ ¼f-, Mess- und Normenstelle Kirchstr. 7 FL-9490 Vaduz. (1) OJ No L 160, 28. 6. 1994, p. 34. (2) OJ No L 292, 12. 11. 1994, p. 39 and OJ No L 325, 17. 12. 1994, pp. 64 to 67. (3) OJ No L 372, 31. 12. 1994, pp. 1 to 20. (4) OJ No L 47, 2. 3. 1995, p. 25. (5) OJ No L 47, 2. 3. 1995, p. 26. (6) OJ No L 47, 2. 3. 1995, p. 27. (7) OJ No L 47, 2. 3. 1995, p. 28. (8) OJ No L 47, 2. 3. 1995, p. 29. ANNEX 3 to Decision No 1/95 of the EEA Council Annex IV (ENERGY) to the EEA Agreement, as amended by Decision of the EEA Joint Committee No 7/94 (1) of 21 March 1994, shall be amended as specified below. In point 3 a (Commisison Decision 77/190/EEC) Appendix 3 to the Decision shall be supplemented by Tables 4, 5 and 6, as set out below: Table 4 Ad APPENDIX A NAMES OF PETROLEUM PRODUCTS Liechtenstein I. Motor fuels 1 Superbenzin 2 Bleifrei 95 3 4 Dieseltreibstoff II. Domestic heating fuels 5 6 HeizÃ ¶l extra leicht 7 III. Industrial fuels 8 (2) 9 (2) Table 5 Ad APPENDIX B SPECIFICATION OF MOTOR FUELS Liechtenstein (a) Premium gasoline specific gravity (15 oC) 0,725  0,780 Octane No: RON minimum 98,0 Octane No: MON minimum 88,0 calorific value (kcal/kg)  lead content (g/l) maximum 0,15 (b) Euro-Super 95 specific gravity (15 oC) 0,725  0,780 Octane No: RON minimum 95,0 Octane No: MON minimum 85,0 calorific value (kcal/kg)  lead content (g/1) maximum 0,013 (c) Regular gasoline Unleaded specific gravity (15 oC) Octane No: RON Octane No: MON calorific value (kcal/kg) lead content (g/l) Summer quality Winter quality (d) Automotive gas oil specific gravity (15 o C) 0,820  0,860 0,800  0,845 Cetane No: minimum 49 minimum 47 calorific value (kcal/kg)   sulphur content (%) maximum 0,05 maximum 0,05 Table 6 Ad APPENDIX C SPECIFICATION OF FUELS Liechtenstein (a) Fuel used for domestic heating Gas oil specific gravity (15 oC)  calorific value (kcal/kg)  sulphur content (%)  pour point (oC)  Light fuel oil specific gravity (15 oC) maximum 0,815  0,860 calorific value (kcal/kg) minimum 10 000 sulphur content (%) maximum 0,20 pour point (oC)  9,0 Paraffin specific gravity (15 oC)  calorific value (kcal/kg)  (b) Industrial fuels High sulphur specific gravity (15 oC)  calorific value (kal/kg)  sulphur content (%)  Low sulphur specific gravity (15 oC)  calorific value (kcal/kg)  sulphur content (%)  (1) OJ No L 160, 28. 6. 1994, p. 50. (2) Not applicable. ANNEX 4 to Decision No 1/95 of the EEA Council Annex VI (SOCIAL SECURITY) to the EEA Agreement, as amended by Decisions of the EEA Joint Committee No 7/94 (1) of 2 December 1994 and No 24/94 (2) of 2 December 1994 shall be amended as specified below. ACTS REFERRED TO 1. The following adaptations shall be inserted in point 1 (Council Regulation (EEC) No 1408/71): (a) in adaptation (ja): P. LIECHTENSTEIN None.; (b) in adaptation (jb): P. LIECHTENSTEIN (a) Allowances for widowers (Law on the granting of allowances for widowers of 25 November 1981). (b) Allowances for blind persons (Law on the granting of allowances for blind persons of 17 December 1970). (c) Maternity allowances (Law on the granting of maternity allowances of 25 November 1981). (d) Supplementary benefits to the old age, survivors' and invalidity insurance (Law on supplementary benefits to the old age, survivors' and invalidity insurance of 10 December 1965 as revised on 12 November 1992). (e) Helplessness allowance (Law on supplementary benefits to the old age, survivors' and invalidity insurance of 10 December 1965 as revised on 12 November 1992).; (c) in adaptation (m): P. LIECHTENSTEIN None.; (d) in adaptation (ma): P. LIECHTENSTEIN None.; (e) in adaptation (mb): P. LIECHTENSTEIN All applications for ordinary pensions of the old-age, survivors' and invalidity insurances as well for old-age, survivors and invalidity pensions of the occupational scheme so far as the regulations of the respective pension fund do not contain provisions concerning reduction.; (f) in adaptation (n) under the heading P. LIECHTENSTEIN: (i) the present text of the adaptation shall be numbered 1.; (ii) the following shall be added to the adaptation: 2. Notwithstanding the provisions of Article 10 (2) of the Regulation, the vested benefit ( FreizÃ ¼igkeitsleistung ) according to the Law on occupational benefits of 20 October 1987 will be paid in cash on request to an employed or self-employed person, being no longer submitted to the Liechtenstein legislation according to the provisions of Title II of the Regulation, if this person leaves the Liechtenstein and Swiss economic area definitively before 1 January 1998 and claims for the cash payment before 1 January 1998. 2. The following adaptations shall be inserted in point 2 (Council Regulation (EEC) No 574/72): (a) in adaptation (da): 81. AUSTRIA  LIECHTENSTEIN None 97. FINLAND  LIECHTENSTEIN Does not apply. 112. ICELAND  LIECHTENSTEIN Does not apply. 115. LIECHTENSTEIN  BELGIUM Does not apply. 116. LIECHTENSTEIN  DENMARK Does not apply. 117. LIECHTENSTEIN  GERMANY None. 118. LIECHTENSTEIN  SPAIN Does not apply. 119. LIECHTENSTEIN  FRANCE Does not apply. 120. LIECHTENSTEIN  GREECE Does not apply. 121. LIECHTENSTEIN  IRELAND Does not apply. 122. LIECHTENSTEIN  ITALY None. 123. LIECHTENSTEIN  LUXEMBOURG Does not apply. 124. LIECHTENSTEIN  NETHERLANDS Does not apply. 125. LIECHTENSTEIN  PORTUGAL Does not apply. 126. LIECHTENSTEIN  UNITED KINGDOM Does not apply. 127. LIECHTENSTEIN  NORWAY Does not apply. 128. LIECHTENSTEIN  SWEDEN Does not apply.; (b) in adaptation (fa): Austria and Liechtenstein Finland and Liechtenstein Iceland and Liechtenstein Liechtenstein and Belgium Liechtenstein and Germany Liechtenstein and Spain Liechtenstein and France Liechtenstein and Ireland Liechtenstein and Luxembourg Liechtenstein and the Netherlands Liechtenstein and the United Kingdom Liechtenstein and Norway Liechtenstein and Sweden. ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE DUE ACCOUNT 3. The following adaptations shall be inserted in point 42c (Decision No 150): P. LIECHTENSTEIN 1. For family benefits: Liechtensteinische Familienausgleichskasse (Families' Compensation Fund of Liechtenstein) 2. For orphans pensions: Liechtensteinische Alters- und Hinterlassenenversicherung (Old Age and Survivors' Insurance of Liechtenstein). (1) OJ No L 160, 28. 6. 1994, p. 55. (2) OJ No L 339, 29. 12. 1994, p. 83. ANNEX 5 to Decision No 1/95 of the EEA Council Annex VII (MUTUAL RECOGNITION OF PROFESSIONAL QUALIFICATIONS) to the EEA Agreement, as amended by Decisions of the EEA Joint Committee No 5/94 (1) of 8 February 1994, No 7/94 (2) of 21 March 1994 and No 25/94 (3) of 2 December 1994, shall be amended as specified below. ACTS REFERRED TO A. Chapter A. General System 1. In the first two paragraphs of the adaptation to point 1 (Council Directive 89/48/EEC), Liechtenstein shall be inserted between Iceland and Norway. 2. In point 1 a (Council Directive 92/51/EEC), under adaptation (b), in paragraph (d) relating to heading 4. Technical sector, the following shall be added: In Liechtenstein training for:  fiduciary expert ( TreuhÃ ¤nder ) Lenght, level and requirements The training is based on nine years' compulsory school and  unless a maturity certificate is achieved  a commercial apprenticeship of three years with training of practical skills in an enterprise, while the necessary theoretical knowledge as well as general education are provided by a vocational school, both combined leading to the national examination (National certificate of proficiency as a commercial employee). After three years of practical experience in an enterprise combined with further theoretical education of four years, which may be done simultaneously, the national diploma may be passed, leading to the abovementioned professional title. In general the whole duration of this training is between 16 and 19 years. Regulations The profession is regulated by national legislation. Any candidate is free to choose the way he wants to prepare himself for the examination (vocational schools, private schools, distance learning),  auditing expert ( WirtschaftsprÃ ¼fer ) Lenght, level and requirements The training is based on nine years of compulsory school, followed by a commercial apprenticeship of three years with training of practical skills in an enterprise, while the necessary theoretical knowledge as well as general education are provided by a vocational school. After three more years of practical experience in an enterprise and further theoretical education of five years, which may be done simultaneously as distance learning, the national diploma may be passed, leading to the abovementioned professional title. The whole duration of this training is between 17 and 18 years. Candidates who have gained their practical experience abroad have only to provide proof of a further year's professional experience in Liechtenstein. Regulations The profesion is regulated by national legislation. B. Chapter D. Architecture 1. In point 18 (Council Directive 85/384/EEC), in adaptation (o) concerning Liechtenstein, the indent shall be replaced by the following:  the diplomas awarded by the Fachhochschule  (Dipl.-Arch. (FH));. (1) OJ No L 85, 30. 3. 1994, p. 71. (2) OJ No L 160, 28. 6. 1994, p. 67. (3) OJ No L 339, 29. 12. 1994, p. 84. ANNEX 6 to Decision No 1/95 of the EEA Council Annex IX (FINANCIAL SERVICES) to the EEA Agreement, as amended by Decisions of the EEA Joint Committee No 7/94 (1) of 28 October 1994, Nos 17/94, 18/94 and 19/94 (2) of 28 October 1994, shall be amended as specified below. ACTS REFERRED TO A. Chapter I. Insurance 1. The following new adaptation shall be added in point 7a (Council Directive 92/49/EEC): (c) Liechtenstein may postpone until 1 January 1996 the application of this Directive to compulsory insurance against accident. The situation shall be reviewed by the EEA Joint Committee during 1995. 2. The following new adaptation shall be added in point 12b (Council Directive 91/674/EEC): (d) Liechtenstein shall adopt the laws, regulations and administrative provisions necessary for it to comply with this Directive before 1 January 1997. B. Chapter II. Banks and other credit institutions 1. In point 20 (Council Directive 92/30/EEC), Liechtenstein shall be inserted in adaptation (b) before Norway. 2. In point 21 (Council Directive 86/635/EEC), 1 January 1996 in the adaptation, as regards Liechtenstein, shall be replaced by 1 January 1997. C. Chapter III. Stock exchange and securities 1. In points 27 (Council Directive 88/627/EEC), 28 (Council Directive 89/298/EEC) and 29 (Council Directive 89/592/EEC), in the adaptations concerning the transitional periods, and Liechtenstein shall be deleted and the following new second sentence shall be inserted: Liechtenstein shall implement the provisions of the Directive by 1 January 1996. (1) OJ No L 160, 28. 6. 1994, p. 72. (2) OJ No L 325, 17. 12. 1994, pp. 69, 70 and 71. ANNEX 7 to Decision No 1/95 of the EEA Council Annex XII (FREE MOVEMENT OF CAPITAL) to the EEA Agreement shall be amended as specified below. ACT REFERRED TO 1. In adaptation (d) to point 1 (Council Directive 88/361/EEC): (a) in the third indent, the following shall be inserted before Liechtenstein: up to 1 January 1997 for. In addition, the following sentence shall be added at the end of the indent: The EEA Joint Committee shall review the situation as regards Liechtenstein at the end of the transitional period.; (b) in the fourth indent, 1 January 1998 shall, as regards Liechtenstein, be replaced by 1 January 1999. In addition, the following sentence shall be added at the end of the indent: The EEA Joint Committee shall review the situation as regards Liechtenstein at the end of the transitional period. ANNEX 8 to Decision No 1/95 of the EEA Council Annex XIII (TRANSPORT) to the EEA Agreement, as amended by Decisions of the EEA Joint Committee No 7/94 (1) of 21 March 1994, No 20/94 (2) and No 21/94 (3) of 28 October 1994, shall be amended as specified below. ACTS REFERRED TO A. Chapter I. INLAND TRANSPORT 1. In point 13 (Council Directive 92/106/EEC), the following new indent shall be inserted in the adaptation, between the indents relating to Iceland and Norway:  Liechtenstein: Motorfahrzeugsteuer,. B. Chapter II. ROAD TRANSPORT 1. In point 18a (Council Directive 93/89/EEC), the following new indent shall be inserted in adaptation (b), between the indents relating to Iceland and Norway:  Liechtenstein: Motorfahrzeugsteuer,. 2. In point 24a (Council Directive 91/439/EEC), in adaptation (b), FL (Liechtenstein) shall be inserted between IS (Iceland) and N (Norway). 3. In point 26a (Council Regulation (EEC) No 881/92): (a) where countries are listed in adaptations (e), (f) and (g), Liechtenstein, shall be inserted between Iceland and Norway; (b) the model authorization, corresponding to Annex I to the Regulation, referred to in adaptation (g) shall be amended as follows: (i) in the text of the authorization, where countries are listed, Liechtenstein shall be inserted between Iceland and Norway; (ii) in footnote 1, FL (Liechtenstein) shall be inserted between IS (Iceland and Norway). 4. In point 26c (Council Regulation (EEC) No 3118/93): (a) where countries are listed in the first and second paragraphs of adaptation (b), in adaptation (c), in the second indent of the first paragraph of adaptation (f), as well as in adaptations (h), (i) and (j), Liechtenstein shall be inserted between Iceland and Norway; (b) in the first table in adaptation (b):  the following shall be inserted between the entries relating to Iceland and Norway: 1994 1995 1996 1997 1 January to 30 June 1998 Liechtenstein  33 43 56 37  the following sentence shall be added to the paragraph after the table: As regards Liechtenstein, the quota for 1995 shall be 1/12 of the total annual quota for 1995 multiplied by the number of calendar months remaining in 1995 after the entry into force of the EEA Agreement for that country.; (c) the model documents, corresponding to Annexes I to IV to the Regulation, referred to in adaptation (j) shall be amended as follows: (i) on the first page of Annex I:  in the title of the authorization Liechtenstein shall be inserted between Iceland and Norway,  in footnote (1), Liechtenstein (FL) shall be inserted between Iceland (IS) and Norway (N); (ii) on the first page of Annex II:  in the title of the authorization Liechtenstein shall be inserted between Iceland and Norway,  in footnote (1), Liechtenstein (FL) shall be inserted between Iceland (IS) and Norway (N)); (iii) on the first page of Annex III:  in footnote (1), Liechtenstein (FL) shall be inserted between Iceland (IS) and Norway (N); (iv) in column 6 of the explanatory notes to Annex III, the following shall be inserted between entries relating to Iceland and Norway:  Liechtenstein:. FL; (v) in Annex IV:  in the title LIECHTENSTEIN shall be inserted between ICELANDIC and NORWEGIAN,  in the table FL shall be inserted between IS and N. 5. In point 33 (Commission Regulation (EEC) No 1839/92): (a) where countries are listed in adaptations (a), (b) and (c), Liechtenstein shall be inserted between Iceland and Norway; (b) the model documents, corresponding to Annexes IA, III, IV and V to the Regulation, referred to in the second indent of adaptation (c) shall be amended as follows: (i) on the first page of, respectively, Annexes IA, IV and V:  in footnote (1), Liechtenstein (FL) shall be inserted between Iceland (IS) and Norway (N),  in footnote (*), Liechtenstein shall be inserted between Iceland and Norway; (ii) on the first page of Annex III:  in footnote (**), Liechtenstein shall be inserted between Iceland and Norway. 6. In point 33a (Council Regulation (EEC) No 2454/92): (a) where countries are listed in adaptations (c), (d) and (e), Liechtenstein shall be inserted between Iceland and Norway; (b) the model documents, corresponding to Annexes I, II and III to the Regulation, referred to in the second sentence of adaptation (c) shall be amended as follows: (i) on the first page of, respectively, Annex I and Annex II:  in footnote (1) of Annexes I and II and footnote (3) of Annex I, Liechtenstein (FL) shall be inserted between Iceland (IS) and Norway (N),  in footnote(*) Liechtenstein shall be inserted between Iceland and Norway; (ii) in Annex III:  in the table FL shall be inserted between IS and N D. Chapter VI. CIVIL AVIATION 1. The following shall be inserted between the chapter heading VI. CIVIL AVIATION and the subheading ( i) Competition rules: Liechtenstein shall implement the provisions of the acts referred to under subheading (ii) to (vi) from 1 January 2000 subject to review by the EEA Joint Committee during 1999. (1) OJ No L 160, 28. 6. 1994, p. 78. (2) OJ No L 325, 17. 12. 1994, p. 72. (3) OJ No L 325, 17. 12. 1994, p. 73. ANNEX 9 to Decision No 1/95 of the EEA Council Annex XVI (PROCUREMENT) to the EEA Agreement, as amended by Decision of the EEA Joint Committee No 7/94 (1) of 21 March 1994, shall be amended as specified below. A. ACTS REFERRED TO 1. In adaptation (b) in point 1 (Council Directive 71/304/EEC), 1 January 1995 shall be replaced by 1 January 1996. 2. In point 2 (Council Directive 93/37/EEC): (a) in adaptation (d), the following new indent shall be inserted after the third indent:  in Liechtenstein, Handelsregister, Gewerberegister; (b) the following new adaptation shall be added: (g) With regard to Liechtenstein, the measures necessary to comply with this Directive shall enter into force by 1 January 1996. During this transitional period the application of the Directive shall be reciprocally suspended between Liechtenstein and the other Contracting Parties. 3. In point 3 (Council Directive 93/36/EEC): (a) in adaptation (e) the following new indent shall be added after the third indent:  in Liechtenstein, Handelsregister, Gewerberegister; (b) the following new adaptation shall be added: (h) With regard to Liechtenstein, the measures necessary to comply with this Directive shall enter into force by 1 January 1996. During this transitional period the application of the Directive shall be reciprocally suspended between Liechtenstein and the other Contracting Parties. 4. In point 4 (Council Directive 93/38/EEC): (a) the following new phrase shall be added at the beginning of adaptation (a): with regard to Liechtenstein, the measures necessary to comply with this Directive shall enter into force by 1 January 1996; (b) the last sentence of adaptation (a) shall be replaced by the following: During these transitional periods, the application of the Directive shall be reciprocally suspended between these States and the other Contracting Parties. 5. The following shall be added at the end of point 4a (Commission Decision 93/327/EEC): The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptation: With regard to Liechtenstein, the measures necessary to comply with this Decision shall enter into force by 1 January 1996. During this transitional period the application of the Decision shall be reciprocally suspended between Liechtenstein and the other Contracting Parties. 6. In adaptation (a) in point 5 (Council Directive 89/665/EEC), 1 January 1995 shall be replaced by 1 January 1996. 7. Adaptation (a) in point 5a (Council Directive 92/13/EEC) shall be replaced by the following: (a) With regard to Liechtenstein and Norway, the measures necessary to comply with this Directive shall enter into force at the same time as Council Directive 93/38/EEC, in accordance with Annex XVI to the EEA Agreement. During these transitional periods, the application of the Directive shall be reciprocally suspended between these States and other Contracting Parties. 8. In point 5b (Council Directive 92/50/EEC): (a) in adaptation (b) the following new indent shall be added after the third indent:  in Liechtenstein, Handelsregister, Gewerberegister; (b) the following new adaptation shall be added: (c) With regard to Liechtenstein, the measures necessary to comply with this Directive shall enter into force by 1 January 1996. During this transitional period the application of the Directive shall be reciprocally suspended between Liechtenstein and the other Contracting Parties. 9. In adaptation (a) in point 6 (Regulation (EEC, Euratom) No 1182/71), 1 January 1995 shall be replaced by 1 January 1996. B. Appendix 14: NATIONAL AUTHORITIES TO WHICH REQUESTS FOR APPLICATION OF THE CONCILIATION PROCEDURE REFERRED TO IN ARTICLE 9 OF COUNCIL DIRECTIVE 92/13/EEC MAY BE ADDRESSED 1. The following new entry shall be added in Appendix 14 before the entry NORWAY: LIECHTENSTEIN Amt fÃ ¼r Volkswirtschaft (Office for National Economy). (1) OJ No L 160, 28. 6. 1994, p. 134. ANNEX 10 to Decision No 1/95 of the EEA Council Annex XVII (INTELLECTUAL PROPERTY) to the EEA Agreement, as amended by Decisions of the EEA Joint Committee No 7/94 (1) of 21 March 1994 and No 10/95 (2), shall be amended as specified below. 1. The following new adaptation shall be added in point 6 (Council Regulation (EEC) No 1768/92): (d) In addition the following shall apply: In view of the patent union between Liechtenstein and Switzerland, Liechtenstein shall not deliver any supplementary protection certificates for medicinal products as laid down in this Regulation. (1) OJ No L 160, 28. 6. 1994, p. 138. (2) OJ No L 47, 2. 3. 1995, p. 30. ANNEX 11 to Decision No 1/95 of the EEA Council Annex XVIII (HEALTH AND SAFETY AT WORK, LABOUR LAW, AND EQUAL TREATMENT FOR MEN AND WOMEN) to the EEA Agreement, as amended by Decision of the EEA Joint Committee No7/94 (1) of 21 March 1994, shall be amended as specified below. ACTS REFERRED TO Equal treatment for men and women 1. In point 18 (Council Directive 76/207/EEC) the text of the adaptation shall be replaced by the following: Liechtenstein shall put into effect the measures necessary to comply with this Directive as from 1 January 1996 (1) OJ No L 160, 28. 6. 1994, p. 140. ANNEX 12 to Decision No 1/95 of the EEA Council Annex XX (ENVIRONMENT) to the EEA Agreement, as amended by Decisions of the EEA Joint Committee No 7/94 (1) of 21 March 1994, No 22/94 (2) and No 23/94 (3) of 28 October 1994, shall be amended as specified below. ACTS REFERRED TO A. Chapter I. General 1. In point 2a (Council Directive 91/692/EEC) the following sentence shall be added to the adaptation: Liechtenstein shall put into effect the measures necessary to comply with this Directive as from 1 January 1996. B. Chapter IV. Chemicals, Industrial Risk and Biotechnology 1. In point 24 (Council Directive 90/219/EEC), Liechtenstein shall be deleted from the adaptation and the following sentence shall be added to the adaptation: Liechtenstein shall put into effect the measures necessary to comply with this Directive as from 1 July 1996. 2. In point 24a (Commission Decision 91/448/EEC) the following sentence shall be added to the adaptation: Liechtenstein shall put into effect the measures necessary to comply with this Decision as from 1 July 1996. 3. In point 25 (Council Directive 90/220/EEC), Liechtenstein shall be deleted from adaptation (a) and the following sentence shall be added to the adaptation: Liechtenstein shall put into effect the measures necessary to comply with this Directive as from 1 July 1996. 4. In point 25a (Council Decision 91/596/EEC) the following sentence shall be added to adaptation (b): Liechtenstein shall put into effect the measures necessary to comply with this Decision as from 1 July 1996. 5. In point 25b (Commission Decision 92/146/EEC) the following sentence shall be added to the adaptation: Liechtenstein shall put into effect the measures necessary to comply with this Decision as from 1 July 1996. C. Chapter V. Waste 1. In point 32c (Council Regulation (EEC) No 259/93) the following new paragraph shall be added to the adaptation: Liechtenstein shall put into effect the measures necessary to comply with the provisions of Articles 2, 40, 41 and 42 of the Regulation as from 1 July 1996. (1) OJ No L 160, 28. 6. 1994, p. 143. (2) OJ No L 325, 17. 12. 1994, p. 74. (3) OJ No L 325, 17. 12. 1994, p. 76. ANNEX 13 to Decision No 1/95 of the EEA Council Annex XXI (STATISTICS) to the EEA Agreement, as amended by Decision of the EEC Joint Committee No 7/94 (1), shall be amended as specified below. A. Business statistics 1. In point 1 (Council Directive 64/475/EEC): (a) the following new adaptation shall be inserted: (b) this Directive shall not apply to Liechtenstein; (b) in adaptation (d), Liechtenstein shall be deleted. 2. In point 3 (Council Directive 72/221/EEC): (a) the following new adaptation shall be inserted: (b) this Directive shall not apply to Liechtenstein.; (b) in adaptation (d), Liechtenstein shall be deleted; (c) adaptation (e) shall be deleted. 3. In point 4b (Council Regulation (EEC) No 2186/93) the following new adaptation shall be added: (c) Liechtenstein shall put into effect measures necessary to comply with this Regulation by 1 January 1997. At the end of this transition period, a review shall be undertaken by the EEA Joint Committee, duly taking into account the specific situation of Liechtenstein with regard to its statistical system. B. Transport statistics 1. In point 5 (Council Directive 78/546/EEC) the following new adaptation shall be inserted: (a) Liechtenstein shall put into effect measures necessary to comply with this Directive by 1 January 1999. At the end of this transition period, a review shall be undertaken by the EEA Joint Committee, duly taking into account the specific situation of Liechtenstein with regard to its statistical system;. 2. In point 7a (Council Decision 93/704/EC) the following new adaptation shall be added: (c) for Liechtenstein the data referred to in Article 2 (1) shall be communicated for the first time by 1 April 1996 for the year 1995. C. Foreign and Community internal trade statistics 1. The following paragraph shall be inserted between the chapter heading Foreign and Community internal trade statistics and point 8 (Council Regulation (EEC) No 1736/75): Liechtenstein shall put into effect measures necessary to comply with the provisions of the acts referred to in this chapter by 1 January 1999. At the end of this transition period, a review shall be undertaken by the EEA Joint Committee, duly taking into account the specific situation of Liechtenstein with regard to its statistical system. D. Demographical and social statistics 1. In point 18a (Council Regulation (EEC) No 3711/91) the following new adaptation shall be added: (f) this Regulation shall not apply to Liechtenstein. E. Nomenclatures 1. In point 20 (Council Regulation (EEC) No 3037/90), the following sentence shall be added at the end of the adaptation: Liechtenstein shall put into effect the measures necessary to comply with this Regulation as from 1 January 1996. 2. In point 20a (Council Regulation (EEC) No 696/93): (a) in adaptation (c), the following shall be inserted after Iceland: Gemeinde  in Liechtenstein,; (b) the following new adaptation shall be added: (d) for Liechtenstein the transition period referred to in Article 4 (2) shall end on 31 December 1997. F. Agricultural Statistics 1. In point 23 (Council Regulation (EEC) No 571/88) the following new adaptation shall be inserted: (f) Liechtenstein shall put into effect measures necessary to comply with this Regulation by 1 January 1997. At the end of this transition period, a review shall be undertaken by the EEA Joint Committee, duly taking into account the specific situation of Liechtenstein with regard to its statistical system. (1) OJ No L 160, 28. 6. 1994, p. 146. DECLARATION BY THE EEA COUNCIL on the application of protocol 4 following the entry into force of the EEA Agreement for Liechtenstein 1. The customs authorities of Switzerland may issue movement certificates EUR 1 in accordance with the provisions of Protocol 4 to the EEA Agreement in respect of goods originating in the EEA within the meaning of the said Protocol that have been exported from Liechtenstein to Switzerland and which are re-exported to a Contracting Party to the EEA Agreement other than Liechtenstein. 2. The term exporter used in Protocol 4 to the EEA Agreement may also cover exporters in Switzerland in respect of goods originating in the EEA within the meaning of the said Protocol, that have been exported from Liechtenstein to Switzerland and which are re-exported to an EEA Contracting Party other than Liechtenstein. An invoice declaration may be made out by Swiss exporters according to Article 21 of the Protocol if the products concerned can be considered as products originating in the EEA and fulfil the other requirements of the Protocol. 3. Paragraphs 1 and 2 shall apply only on condition that the issue of movement certificates EUR 1, the authorization of approved exporters, the verification of proofs of origin and the application of provisions concerning penalties are carried out by the competent authorities in accordance with the provisions laid down in Protocol 4. In the event of a dispute involving the Swiss authorities which cannot be resolved, those authorities may deliver written observations for consideration by the EEA Joint Committee. The Committee shall have a discretion to invite those authorities to be present for the purpose of making oral observations in such cases. DECLARATION BY THE EEA COUNCIL on transit procedure through Switzerland The EEA Council notes the specific modalities of the application of the EEA Agreement with respect to duties claimed at the Swiss border for those goods covered by the EEA Agreement but excluded from the 1972 Swiss-EEC Free Trade Agreement (FTA). Should the importation of those goods be effected by the Swiss customs authorities not specifically mandated for an EEA clearance for Liechtenstein, the importer may rely upon either. (i) the payment of duties, levied according to the Swiss-EEC FTA and reimbursed by the Liechtenstein customs office; or (ii) the Convention on a Common Transit Procedure (Artticle 20 (2)). The options for the Liechtenstein importer have been confirmed by the Swiss customs authorities by letter of 25 November 1994. DECLARATION BY THE EEA COUNCIL on free movement of persons The EEA Council recalls that the Contracting Parties for the EEA Agreement undertook to review, at the end of the transitional period provided for in Protocol 15 to this Agreement the transitional measures provided for in the said Protocol, duly taking into account the specific geographic situation of Liechtenstein. The EEA Council recognizes that Liechtenstein has a very small inhabitable area of rural character with an unusually high percentage of non-national residents and employees. Moreover, it acknowledges the vital interest of Liechtenstein to maintain its own national identity. The EEA Council agrees that in the context of the review of the transitional measures provided for in the Agreement, account should be taken of the elements which, according to the Declaration by the Government of Liechtenstein on the specific situation of the country, might justify the taking of safeguard measures by Liechtenstein as provided for in Article 112 of the EEA Agreement, i.e. an extraordinary increase in the number of nationals from the EC Member States or the other EFTA States, or in the total number of jobs in the economy, both in comparison with the number of the resident population. In addition, the possible implications of the delayed entry into force of the EEA Agreement for Liechtenstein shall be taken into account. Furthermore, the Contracting Parties shall in case of difficulties endeavour to find a solution which allows Liechtenstein to avoid having recourse to safeguard measures. It is understood that an equal treatment must be ensured for the nationals of the States, Contracting Parties to the EEA Agreement, and that only the increase in the number of nationals of the above States should be taken into account in the review. Finally, the EEA Council recalls that Liechtenstein may at any time raise a matter of concern at the level of the EEA Joint Committee or the EEA Council in accordance with Article 5 of the EEA Agreement. DECLARATION BY THE EEA COUNCIL concerning Protocol 18 The EEA Council notes that Liechtenstein will fulfil its obligations under the provisions of Protocol 18 within the framework of its monetary union with Switzerland. Should the responsible monetary authority for Liechtenstein take action in accordance with Article 43 of the Agreement, Liechtenstein shall give notice to the other EFTA States and the Standing Committee of the EFTA States at the latest by the date of entry into force of the measures. Liechtenstein shall endeavour to give advance notice of such measures to the other EFTA States and the Standing Committee of the EFTA States to the extent possible. DECLARATION BY THE EEA COUNCIL on the budgetary participation of Liechtenstein relating to the cooperation in specific fields outside the four freedoms The EEA Council notes the intention of Liechtenstein to participate in EU framework programmes, projects or other action in the specific fields outside the four freedoms from the entry into force of the EEA Agreement for Liechtenstein. In consequence, Liechtenstein will contribute, in accordance with the provisions of the EEA Agreement, to the relevant budgets of these programmes, projects or actions, as from 1 January 1995. Contributions for Liechtenstein for 1995 will be paid after the EEA Agreement has entered into force for Liechtenstein. From 1 January 1995 until the date of entry into force of the Agreement for Liechtenstein, Liechtenstein can participate in programmes, projects or actions listed in Protocol 31 as an observer. DECLARATION BY THE EEA COUNCIL concerning trade in the non-harmonized fields The EEA Council confirms its understanding that for products which, within the EEA, are first placed on the market of the territory of Liechtenstein, the Cassis de Dijon principle shall apply, in trade between Liechtenstein and the other EEA Contracting Parties, only to products originating in the EEA. The EEA Joint Committee shall review the situation one year after the entry into force of the EEA Agreement for Liechtenstein. DECLARATION BY THE EEA COUNCIL concerning nationals of the Principality of Liechtenstein who hold higher-education diplomas awarded on completion of professional education and training of at least three years' duration conferred in a third country Noting that the Community acquis contained in Annex VII to the EEA Agreement, as adapted for EEA purposes, refers only to diplomas, certificates and other evidence of formal qualifications conferred mainly in the Contracting Parties; Anxious, however, to take account of the special position of nationals of the Principality of Liechtenstein who, since there are limited possibilities of post-secondary education in Liechtenstein itself, have studied in a third country; Noting further that Liechtenstein has concluded agreements with a variety of educational institutions in third countries including the obligation to contribute financially to these institutions; The Contracting Parties hereby recommend that the Governments concerned should allow nationals of the Principality of Liechtenstein who hold diplomas of studies covered by the acquis, awarded in a third country and recognized by the competent authorities of Liechtenstein, to take up and pursue the activities concerned within the European Economic Area, by recognizing these diplomas, and in particular those diplomas obtained in institutions to which Liechtenstein contributes financially, in their territories. Upon request, the EEA Joint Committee shall review the situation. DECLARATION BY THE EEA COUNCIL on the provision by Liechtenstein to the EEA Joint Committee of certain data relating to the free movement of goods The EEA Council notes the intention of Liechtenstein to provide on a semi-annual basis to the EEA Joint Committee data relating to its trade with the other Contracting Parties. The EEA Joint Committee will respect the confidentiality of thee statistical data which are transmitted by Liechtenstein to allow the EEA Joint Committee to monitor the good functioning of the Agreement.